Exhibit 10.1

 

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of
September 29, 2017, by and between NATURAL ALTERNATIVES INTERNATIONAL, INC., a
Delaware corporation ("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION
("Bank").

 

RECITALS

 

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of November 1, 2014, as amended from time to time ("Credit Agreement").

 

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

   

1.     Section 5.7. is hereby deleted in its entirety, and the following
substituted therefor:

 

 

"SECTION 5.7.     LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to or
investments in any person or entity, except (a) any of the foregoing existing as
of, and disclosed to Bank prior to, the date hereof; and (b) additional loans,
advances or investments in amounts not to exceed an aggregate of $1,500,000.00
at any time outstanding."

 

2.     Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

 

3.     Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.

 

 

-1-

--------------------------------------------------------------------------------

 

     

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

 

 

NATURAL ALTERNATIVES INTERNATIONAL, INC.   WELLS FARGO BANK, NATIONAL
ASSOCIATION                           By: /s/ Kenneth Wolf   By: /s/ Glenn
Burton     KENNETH E. WOLF,     GLENN BURTON,     PRESIDENT     VICE PRESIDENT  
                                    By: /s/ Michael Fortin           MICHAEL
FORTIN,           CHIEF FINANCIAL OFFICER        

 

 

 

-2-